Citation Nr: 1415912	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  11-34 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Propriety of the reduction in the rating for service-connected lumbosacral stain with degenerative disc changes at L5-S1, from 40 to 20 percent, effective April 1, 2009.


REPRESENTATION
Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1978 to June 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in May 2012 in lieu of an in person hearing.  A transcript of the hearing is included in the claims file. 

A review of the Veteran's virtual VA folder reveals that all documents in that folder have already been considered by the RO in adjudicating the Veteran's claims.


FINDINGS OF FACT

1.  The Veteran received notice of the proposed reduction of his 40 percent rating for lumbosacral strain in a June 2008 letter; he was notified of his right to submit additional evidence and request a predetermination hearing.

2.  A January 2009 rating decision reduced the rating for the Veteran's disability rating for lumbosacral strain from 40 percent to 20 percent, effective April 1, 2009.

3.  At the time of the January 2009 rating decision, the 40 percent evaluation for the Veteran's lumbosacral strain had been in effect for greater than five years. 

4.  The medical evidence prior to April 1, 2009 does not reflect material improvement in the Veteran's lumbar spine disability under the ordinary conditions of his life.



CONCLUSION OF LAW

The criteria for restoration of a 40 percent rating for degenerative joint and disc disease of the lumbar spine from April 1, 2009 have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.124a, Diagnostic Code 5242 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

With regard to the restoration/propriety of a reduction appeals, the Board notes that such appeals stem from a 38 C.F.R. § 3.105(e) reduction, not a claim or application for benefits.  As such, it arises from an action initiated by the RO, not the Veteran.  The regulations pertaining to the reduction of disability evaluations contain their own notification and due process requirements.  See 38 C.F.R. § 3.105(e), (i).  For this reason, the notice and assistance provisions of the VCAA do not apply to this claim. 

38 C.F.R. § 3.105(e) allows for a reduction in the evaluation of a service-connected disability when warranted by the evidence but only after following certain procedural guidelines.  First, there must be a rating action proposing the reduction, and the Veteran must be given 60 days to submit additional evidence and to request a predetermination hearing.  If a hearing is not requested, and reduction is considered to be still warranted, a rating action will be taken to effectuate the reduction.  38 C.F.R. § 3.105(e), (i)(2) (2013).  The effective date of the reduction will be the last day of the month in which a 60 day period from the date of notice to the Veteran of the final action expires.  38 C.F.R. § 3.105(e), (i)(2)(i) (2013).

The Board concludes that VA has complied with the notification requirements applicable to the reduction of a disability evaluation.  Specifically, a June 2008 proposal informed the Veteran of the proposed reduction, the evidence, and reasons and bases for the proposed reduction.  A June 2008 letter accompanying the June 2008 proposal informed the Veteran of his right to submit additional evidence or argument and to present such evidence or argument at a personal hearing, pursuant to 38 C.F.R. § 3.105(e), (i).  The reductions, following the 60-day period to allow evidence to be submitted, were adjudicated in a January 2009 rating decision, the subject of this appeal.  In a January 2009 letter the RO informed the Veteran that the reductions would take effect April 1, 2009. 

The Board notes that the Veteran's VA treatment and private treatment records have been obtained.  The Veteran has provided testimony at a video hearing and submitted private treatment records and medical statements.  The Veteran has been provided VA medical examinations, some of which were not sufficient, for reasons discussed below.  

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claims after providing the required notice and that any procedural errors in the development and consideration of the claims by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, the Board will address the merits of the claims.

Analysis

The 40 percent rating for lumbosacral strain was in effect from January 24, 2001, through April 1, 2009.  As the rating was in effect for greater than five years, the provisions of 38 C.F.R. § 3.344(a),(b), which provide additional regulatory hurdles to rating reductions, apply.  

In Brown v. Brown, 5 Vet. App. 413 (1993), the Court of Appeals for Veterans Claims (Court) identified general regulatory requirements which are applicable to all rating reductions.  Pursuant to 38 C.F.R. § 4.1, it is essential, both in the examination and in the evaluation of the disability, that each disability be viewed in relation to its history.  Brown, 5 Vet. App at 420.  Similarly, 38 C.F.R. § 4.2 establishes that "[i]t is the responsibility of the rating specialist to interpret reports of examination in light of the whole record history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of the disability present."  Id.  The Court has held that these provisions "impose a clear requirement" that rating reductions be based on the entire history of a veteran's disability.  Id. 

Furthermore, per 38 C.F.R. § 4.13, the rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms.  Additionally, in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but that such improvement reflects improvement in ability to function under ordinary conditions of life and work.  See Brown v. Brown, 5 Vet. App. at 420-421; see also 38 C.F.R. §§ 4.2, 4.10 (2013).  A claim as to whether a rating reduction was proper must be resolved in the Veteran's favor unless VA concludes that a fair preponderance of evidence weighs against the claim.  Brown, 5 Vet. App. at 421.

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, set forth in 38 C.F.R. § 3.344(a)(b).  That regulation provides that rating agencies will handle cases affected by a change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension. The provisions of 38 C.F.R. § 3.344(c) specify that these considerations are required for ratings which have continued for long periods at the same level (five years or more):

(a) Examination reports indicating improvement.  Rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and Department of Veterans Affairs regulations governing disability compensation and pension.  It is essential that the entire record of examinations and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  This applies to treatment of intercurrent diseases and exacerbations, including hospital reports, bedside examinations, examinations by designated physicians, and examinations in the absence of, or without taking full advantage of, laboratory facilities and the cooperation of specialists in related lines.  Examinations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction.  Ratings on account of diseases subject to temporary or episodic improvement ...will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Ratings on account of diseases which become comparatively symptom free (findings absent) after prolonged rest ... will not be reduced on examinations reflecting the results of bed rest.  Moreover, though material improvement in the physical or mental condition is clearly reflected the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life... Rating boards encountering a change of diagnosis will exercise caution in the determination as to whether a change in diagnosis represents no more than a progression of an earlier diagnosis, an error in prior diagnosis or possibly a disease entity independent of the service-connected disability.  When the new diagnosis reflects mental deficiency or personality disorder only, the possibility of only temporary remission of a super-imposed psychiatric disease will be borne in mind.  Id. 

(b) Doubtful cases.  If doubt remains, after according due consideration to all the evidence developed by the several items discussed in paragraph (a) of this section, the rating agency will continue the rating in effect, citing the former diagnosis with the new diagnosis in parentheses, and following the appropriate code there will be added the reference, "Rating continued pending reexamination ------ months from this date, § 3.344."  The rating agency will determine on the basis of the facts in each individual case whether 18, 24 or 30 months will be allowed to elapse before the reexamination will be made.  38 C.F.R. § 3.344(a),(b) (2013).

Where a rating reduction was made without observance of law, the reduction must be vacated and the prior rating restored.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Veteran has been service connected for his back disability since October 2001.  The Veteran was seen at the VA for a compensation and pension examination in February 2002.  He described pain on a daily basis which was getting worse with increased age.  The pain was in his low back and radiated into the right lower extremity and was described as an ache.  He described morning stiffness and stated that coughing or sneezing would exacerbate the pain.  He avoided yard or carpentry work, but walking was tolerable.  Standing caused pain.  He had used a brace in the past, but was not using one at that point.  He had chronic loss of range of motion and flare-ups of pain with physical activity.  He limped when he had flare ups and the pain would sometimes wake him at night.  He had no additional weakness.  Regarding range of motion he had no spasm, and tenderness was noted in the lumber areas.  He had 45 degrees of forward flexion, and 5 degrees of hyperextension, with 15 degrees of lateral bending extension.  The physician opined that during flare ups of pain he would expected additional motion loss of 25-30 degrees in forward flexion with mild alteration in the patient's gait secondary to the pain, and diminished endurance in activities involving pulling, pushing and lifting.  Radiology showed mild scoliosis of the lumbar spine and narrowing of the invertebral disc space, leading to a finding of degenerative disc disease.  Based on these findings, the Veteran was assigned his 40 percent rating. 

Prior to reduction, and after the Veteran's rating had been increased to 40 percent, effective January 2001, the Veteran was seen for a VA examination in October 2005.  The Veteran stated that he was being evaluated due to another claim he had submitted for secondary service connection.  The Veteran stated at that time that there were not really any changes in his condition, other than more stiffness.  He did not complain of any more pain and spasms and denied any change in lower leg pain or radiculopathy.  He also denied any bladder or bowel disorders or any problems with walking, standing, or sitting.  

Upon examination, his gait was normal and architecture of the back showed no scoliosis, increased kyphosis, or loss of normal lordosis.  Muscle strength was 5/5 for all the lower extremities.  Range of motion was 90 degrees of  forward flexion without difficulty and 28 of degrees lateral flexion bilaterally without difficulty.  He also displayed 20 degree of extension without difficulty and rotation of 25 degrees bilaterally without difficulty.  The examiner opined that he expected additional loss of motion with no more than 10-15 degrees in the lumbar spine due to pain with repetitive use and flare ups, with no gait disturbance and no radiculopathy.  

In a January 2006 rating decision, the Veteran's 40 percent rating was confirmed and continued.  The RO noted that although recent evidence showed some improvement in the condition, sustained improvement was not definitively established under 38. C.F.R. 3.344.  The RO further noted that under new evaluation criteria, the Veteran would be rated at 20 percent, however, a reduction could not be made based on only one examination using the new and revised criteria and therefore would seek a confirmation of this current evaluation in the future.  

In May 2008, the Veteran was seen for a new VA examination for his back disability.  He stated he had pain in his back almost 24 hours a day with stiffness and soreness.  After he got out of the car it was a while before he could stand up and walk straight.  He stated that if he did any lifting, carrying, bending or twisting or repetitive movements he could get through with increased pain but then had a flare up the next day.  He had no loss of function.  He stated he could still eat, bathe, groom, dress and do activities around the house, and did not use canes, crutches, braces or other assistive devices and he did not experience any trauma or falls.  He stated that he had no loss of strength in his lower extremities, and no incapacitating episodes. 

Regarding flexion, the doctor noted that the Veteran could only flex the lumbar spine 66 degrees forward and 24 degrees laterally.  He could rotate 70 degrees combined total and he could back bend 30 degrees.  He had pain with all back bending and would grimace and have back spasms.  He had 5/5 dorsiflexion and plantar flexion strength and had tenderness to palpitation around the entire lumbar spine but not the sacroiliac joints.  The examiner opined that it was within reason to believe that this patient would lose between 35-40 degrees of his overall rotation of motion, strength, and coordination, and fatigability associated with repetitive moment flare-ups.  

Based on this examination the RO issued a June 2008 rating decision proposing a decrease to 20 percent.  The Veteran disagreed with this proposed rating in July 2008 and requested a hearing.  A November 2008 conference report notes that the Veteran decided to cancel this hearing in favor of having a new VA examination.
The Veteran was afforded another examination in December 2008.  The Veteran reported that he has never been able to get rid of his back pain since his injury and that he felt like he had compressed his spine at the original injury.  He stated he had problems sitting down and needs to ease into it.  He also stated he would wake up with morning pain, and then the pain would get better but then came back, and that he sometimes had pain in the gluteus region.  He reported no numbness, tingling, tremors, weakness, or radiating pain into the leg.  He sometimes experienced an altered sensation in his knees.  He also stated he had to stretch each morning before having a bowel movement.  He used a cane occasionally and had no incapacitating episodes, no bowel or bladder dysfunction, no trauma, and had full sensation.  He could still complete daily activities.  

The examiner stated the Veteran had no gross muscle spasm.  The Veteran could only forward flex to 75 degrees and after a second time completing forward flexion he had a muscle spasm in the right side of his back, but his range of motion did not change, he just had pain upon repetition.  His lateral flexion was 15 degrees pain free bilaterally and his rotation was 70 degrees combined but he did have pain when he rotated on the right lumber erector spinae group.  He also could back bend to 20 degrees, which caused him pain on all three repetitions. The examiner opined that he would expect of loss of between 35 to 40 degrees in overall range of motion.  

Following this examination the RO reduced the Veteran's rating in January 2009 to 20 percent.  In the reasons for the decision the RO stated that the decision was made based on objective medical evidence showing improvement in the Veteran's condition as far back as 2005 and confirmed in May 2008.  The RO further stated that although the Veteran stated this did not show sustained improvement, that the December 2008 examination showed even further improvement than what was noted earlier.  

Review of the evidence shows that while the Veteran's forward flexion showed improvement in October 2005 compared to the February 2002 examination, it in fact decreased again in 2008.  Hyperextension remained the same from 2005 to 2008.  While lateral and bilateral flexion showed improvement in 2005 from 2002, his lateral and bilateral flexion once again showed a decrease in range of motion in 2008.  Similarly, the examiners in the 2008 examinations also opined that the Veteran suffered from a greater estimated additional loss of range of motion during flare-ups than the examiner believed he did in 2005.  So overall, while the Veteran showed some improvement in 2005 as compared to 2002, his various ranges of motion had decreased once again by 2008.  His forward flexion, although greater in December 2008 than May 2008, still saw a decrease from his 2005 examination, from which the RO had determined that there has not been a substantial improvement in the Veteran's disability.  The Veteran in fact has continued to have continual complaints of pain  and flare-ups upon repetition of motion, as well increasing complaints of muscle spasms upon repetitive use, occasional use of a cane, and increased stiffness.  

Because the Veteran's 40 percent rating was in place for over 5 years, it is subject to the provisions of 38 C.F.R. § 3.344(a).  Under 3.344 "[O]ne could reasonably conclude that, once a disorder, regardless of its nature, has existed for five years or more, it has stabilized and becomes subject to the multiple examination requirement provided in subsection (a)."  Karnas v. Derwinski, 1 Vet. App. 308, 313-14 (1991) (overruled by Kuzma v. Principi on other grounds, 341 F.3d 1327 (Fed. Cir. 2003)).

38 C.F.R. § 3.344(a) contains specific requirements applicable to the rating reduction in the present case: (1) the Board must review "the entire record of examinations and the medical-industrial history ... to ascertain whether the recent examination is full and complete"; (2) "[e]xaminations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction"; (3) "[r]atings on account of diseases subject to temporary and episodic improvement, ... will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated"; and (4) "[al]though material improvement in the physical or mental condition is clearly reflected, the rating agency will [consider] whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life".  38 C.F.R. 
§ 3.344(a) (1992); see Dofflemeyer v. Derwinski, 2 Vet. App. 277, 280 (1992); Schafrath v. Derwinski, 1 Vet. App. 589, 594-95 (1991), as cited in Brown v. Brown, 5 Vet. App. 413, 419-21 (1993).

The RO in this case failed to comply with these requirements.  First, the RO concluded that "this decision was made based on objective medical evidence showing improvement in your condition as far back as 2005 and confirmed in May 2008."  This is as far as the RO elaborated, making it clear that they did not base that conclusion upon review of "the entire record of examinations and the medical-industrial history," including the 2002 examination, as required by § 3.344(a). 

Second, under § 3.344(a), the RO and BVA cannot not properly reduce the Veteran's 40 percent rating on the basis of an examination that was "less full and complete" than such prior examinations.  Yet, the May 2008 examiner indicated that he failed to review the claims file since none was available.  Therefore the entire medical history of the Veteran was not taken into account and this examination cannot be considered a "full and complete" examination.  Hence, the rating reduction is also not in compliance with § 3.344(a) on this account.  See Horowitz v. Brown, 5 Vet. App. 217, 223 (U.S.1993), as cited in Brown v. Brown, 5 Vet. App. 413, 419-21 (1993).

Third, the RO failed to discuss whether "material improvement in the physical or mental condition is clearly reflected" and whether "the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life."  In the reasons or bases for its decision in the January 2011 Statement of the Case, the RO only stated that the Veteran's disability "was shown to have improved over a sustained period of time under the previous criteria" and concluded that, based upon that evidence, a rating reduction was warranted.  The RO did not make any specific finding finding required by § 3.344(a) that there had been "material improvement" that was "reasonably certain ... [to] be maintained under the ordinary conditions of life."  There was no specific review of the difference in the range of motion findings and how they had decreased, nor any indication that the Veteran's various lay statements that his condition had worsened and was not subject to "material improvement" were considered.  The Veteran has described multiple times how he has increasing difficulty standing at work, extricating himself from his car, and in his morning routine, all of which would seem to constitute "ordinary conditions of life."  Therefore, in the absence of a review of the full medical-industrial history of the veteran's condition and a finding of material improvement that is reasonably certain to be maintained under the ordinary conditions of life, the Board's decision further fails to satisfy the § 3.344(a) requirements that must be met before the veteran's 40 percent disability rating may lawfully be reduced.  See Schafrath, supra; Murincsak, supra.

Additionally, the RO failed to comply with several general VA regulations applicable to all rating reductions regardless of whether the rating has been in effect for five years or more as required by § 3.344(c).  Specifically, 38 C.F.R. § 4.1 (1992) states that "[i]t is ... essential, both in the examination and in the evaluation of the disability, that each disability be viewed in relation to its history." Similarly, 38 C.F.R. § 4.2 (1992) establishes that "[i]t is the responsibility of the rating specialist to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present."  These provisions impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon review of the entire history of the veteran's disability.  See Schafrath, 1 Vet. App. at 594, as cited in Brown v. Brown, 5 Vet. App. 413, 419-21 (1993).  

Furthermore, 38 C.F.R. § 4.13 (1992) provides: "When any change in evaluation is to be made, the rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms."  Pursuant to these provisions, VA is required in any rating-reduction case to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  See Schafrath, supra ("these requirements for evaluation of the complete medical history of the claimant's condition operate to protect claimants against adverse decisions based on a single, incomplete or inaccurate report and to enable VA to make a more precise evaluation of the level of disability and of any changes in the condition.").  There was never a discussion of how the Veteran's condition in fact appears worse in 2008, and more closely approximates his condition in 2002 than in 2005, nor is there indication that examinations were interpreted in light of the whole recorded history, reconciling the various reports.  Therefore the rating reduction must be vacated.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).


ORDER

Restoration of a 40 percent disability rating for lumbosacral strain with degenerative changes, effective April 1, 2009, is granted, subject to the law and regulations governing the payment of monetary benefits.  





____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


